Order entered December 31, 2013




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-13-01478-CV

                              SANDRA I. CORREA, Appellant

                                            V.

                                ESTHER SALAS, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04223-2011

                                         ORDER
       We GRANT appellant’s December 13, 2013 motion for an extension of time to file a

notice of appeal.    The notice of appeal filed on October 29, 2013 is deemed timely for

jurisdictional purposes.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE